Citation Nr: 1332582	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-09 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Whether the termination of VA pension benefits by reason of the Veteran's fugitive felon status was proper.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from July 1971 to June 1973. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating action by the RO. 


FINDING OF FACT

In a September 2013 statement, prior to the promulgation of a decision by the Board, the Veteran withdrew the question of whether the termination of the Veteran's VA pension benefits based on his fugitive felon status was proper from appellate status. 


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal with respect to whether the termination of the Veteran's VA pension benefits based on his fugitive felon status was proper have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202 (2013).  

Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013). 

In the present case, the RO suspended the Veteran's benefits based on his status as a fugitive felon.  The Veteran noted his disagreement with this decision and perfected an appeal with the timely submission of a VA Form 9 in February 2010.

In a written statement dated on September 23, 2013, prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his claim from appellate status. 

As the Veteran has withdrawn his appeal, there remains no allegation of error of fact or law for appellate consideration with regard to this issue.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Accordingly, the appeal addressing the propriety of the termination of VA pension benefits based on the Veteran's fugitive felon status is dismissed. 


ORDER

The appeal addressing the propriety of the termination of VA pension benefits based on the Veteran's fugitive felon status is dismissed.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


